Exhibit 10.8

 

UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION

 

 

)

 

In the Matter of

)

Order No.: CN 09-12

 

)

 

 

)

 

PEOPLES COMMUNITY BANK

)

Effective Date: April 29, 2009

 

)

 

West Chester, Ohio

)

 

OTS Docket No. 08097

)

 

 

)

 

 

AMENDED ORDER TO CEASE AND DESIST

 

WHEREAS, PEOPLES COMMUNITY BANK, West Chester, Ohio, OTS Docket No. 08097
(Association), by and through its Board of Directors (Board) has executed a
Stipulation and Consent to Issuance of Amended Order to Cease and Desist
(Stipulation); and

 

WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Amended Order to Cease and Desist (Amended Order) by the
Office of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and

 

WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Central Region (Regional Director), is authorized to issue amended orders to
cease and desist where a savings association has consented to the issuance of an
amended order.

 

NOW, THEREFORE, IT IS ORDERED that:

 

Compliance with Laws, Rules, and Regulations

 

1. The Association and its institution-affiliated parties, as that term is
defined in

 

--------------------------------------------------------------------------------


 

12 U.S.C. § 1813(u), and its successors and assigns shall cease and desist from
all unsafe or unsound practices, including: operating with inadequate capital in
relation to the kind and quality of assets held by the Association; operating
with an inadequate loan valuation reserve; operating with a large volume of poor
quality loans; and operating in such a manner as to produce low earnings.

 

Amendment of Existing Order

 

2. This Amended Order supplements and amends OTS Order No. CN 08-06, previously
issued by the OTS against the Association on April 2, 2008, and which remains in
full force and effect. OTS Order No. CN 08-06 is amended by the addition of the
following subheading and paragraphs:

 

Increase and Maintain Capital

 

17.    (a) Within seventy-five (75) days of the Effective Date of the Amended
Order, the Association shall achieve and maintain: (i) a Tier 1 (Core) Capital
Ratio of at least eight percent (8%); and (ii) a Total Risk-Based Capital Ratio
of at least twelve percent (12 %).

 

(b) Within fourteen (14) days of the Effective Date of the Amended Order, the
Association shall, pursuant to Board authorization, submit to the Regional
Director a written contingency plan acceptable to the Regional Director that
will be implemented by the Association in the event the Association becomes
critically undercapitalized as defined in 12 C.F.R. § 565.4(a)(5) (Contingency
Plan). The Contingency Plan shall detail the actions to be taken within specific
time frames to achieve one of the following results: (i) merger with or
acquisition by another federally insured institution or holding company thereof,
or (ii) voluntary liquidation by, among other things, filing the appropriate
applications with OTS in conformity with federal laws and regulations. The
Contingency Plan shall be implemented immediately if the Association

 

2

--------------------------------------------------------------------------------


 

becomes critically undercapitalized or upon notification by the Regional
Director of the requirement to implement the Contingency Plan. Once implemented,
the Association shall submit to the Regional Director written status reports
detailing the Association’s actions taken and progress in implementing the
Contingency Plan no later than the 1st and 15th days of each month.

 

18.                                 Effective immediately, Association shall
comply with the requirements of 12 C.F.R. § 337.6(b)(3) and shall not: (i)
accept, renew or roll over any brokered deposit, as that term is defined at 12
C.F.R. § 337.6(a)(2); (ii) act as a deposit broker, as that term is defined at
12 C.F.R. § 337.6(a)(5); or (iii) solicit deposits by offering an effective
yield on insured deposits that exceeds the limitations set forth in 12 C.F.R. §
337.6(b)(3)(ii).

 

Effective Date of Amended Order, Incorporation of Stipulation

 

3.                                       This Amended Order is effective on the
Effective Date as shown on the first page. The Stipulation is made a part hereof
and is incorporated herein by this reference.

 

IT IS SO ORDERED.

 

 

 

OFFICE OF THRIFT SUPERVISION

 

 

 

 

 

By:

/s/ Daniel T. McKee

 

 

Daniel T. McKee

 

 

Acting Regional Director, Central Region

 

 

 

Date: See Effective Date on page 1

 

3

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA
Before the

OFFICE OF THRIFT SUPERVISION

 

 

)

 

In the Matter of

)

Order No.: CN 09-12

 

)

 

 

)

 

PEOPLES COMMUNITY BANK

)

Effective Date: April 29, 2009

 

)

 

West Chester, Ohio

)

 

OTS Docket No. 08097

)

 

 

)

 

 

STIPULATION AND CONSENT TO ISSUANCE OF
MODIFIED ORDER TO CEASE AND DESIST

 

WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director) issued an Order to
Cease and Desist (OTS Order No. CN 08-06) (Order) against Peoples Community
Bank, West Chester, Ohio, OTS Docket No. 08097 (Association) pursuant to 12
U.S.C. § 1818(b) that became effective on April 2, 2008 (Order);

 

WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to modify the Order where the Association has consented to the issuance of an
modified order to cease and desist; and

 

WHEREAS, the Association desires to cooperate with OTS to avoid the time and
expense of an administrative cease and desist proceedings by entering into this
Stipulation and Consent to Issuance of Modified Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraph 1 below concerning
Jurisdiction, hereby stipulates and agrees to the following terms:

 

--------------------------------------------------------------------------------


 

1.                                      Jurisdiction.

 

(a)                             The Association is a “savings association”
within the meaning of 12 U.S.C. § 1813(b) and 12 U.S.C. § 1462(4). Accordingly,
the Association is “an insured depository institution” as that term is defined
in 12 U.S.C. § 1813(c); and

 

(b)                            Pursuant to 12 U.S.C. § 1813(q), the Director of
OTS is the “appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings association. Therefore,
the Association is subject to the authority of OTS to initiate and maintain an
administrative cease-and-desist proceeding against it pursuant to 12 U.S.C. §
1818(b).

 

2.                                      OTS Findings of Fact.

 

Based upon the April 9, 2009 limited examination of the Association, the OTS
finds the Association is currently engaged in unsafe and unsound practices,
including operating with inadequate capital in relation to the kind and quality
of assets held by the Association; operating with an inadequate loan valuation
reserve; operating with a large volume of poor quality loans; and operating in
such a manner as to produce low earnings.

 

3.                                      Consent.

 

The Association consents to the issuance by OTS of the accompanying Modified
Order to Cease and Desist (Modified Order). The Association further agrees to
comply with the terms of the Modified Order upon the Effective Date of the
Modified Order and stipulates that the Modified Order complies with all
requirements of law.

 

4.                                      Finality.

 

The Modified Order is issued by OTS under 12 U.S.C. § 1818(b) and upon the
Effective

 

2

--------------------------------------------------------------------------------


 

Date it shall be a final order, effective and fully enforceable by OTS under the
provisions of 12 U.S.C. § 1818(i).

 

5.                                       Waivers.

 

The Association waives the following:

 

(a)                                  The right to be served with a written
notice of OTS’s charges against it as provided by 12 U.S.C. § 1818(b) and 12
C.F.R. Part 509;

 

(b)                                 The right to an administrative hearing of
OTS’s charges as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;

 

(c)                                  The right to seek judicial review of the
Modified Order, including, without limitation, any such right provided by 12
U.S.C. § 1818(h), or otherwise to challenge the validity of the Modified Order;
and

 

(d)                                 Any and all claims against OTS, including
its employees and agents, and any other governmental entity for the award of
fees, costs, or expenses related to this OTS enforcement matter and/or the
Modified Order, whether arising under common law, federal statutes or otherwise.

 

6.                                       OTS Authority Not Affected.

 

Nothing in this Stipulation or accompanying Modified Order shall inhibit, estop,
bar or otherwise prevent OTS from taking any other action affecting the
Association if at any time OTS deems it appropriate to do so to fulfill the
responsibilities placed upon OTS by law.

 

7.                                       Other Governmental Actions Not
Affected.

 

The Association acknowledges and agrees that its consent to the issuance of the
Modified Order is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 6 above, and does not otherwise release,
discharge, compromise, settle, dismiss,

 

3

--------------------------------------------------------------------------------


 

resolve, or in any way affect any actions, charges against, or liability of the
Association that arise pursuant to this action or otherwise, and that may be or
have been brought by any governmental entity other than OTS.

 

8.                                      Miscellaneous.

 

(a)                             The laws of the United States of America shall
govern the construction and validity of this Stipulation and of the Modified
Order;

 

(b)                            If any provision of this Stipulation and/or the
Modified Order is ruled to be invalid, illegal, or unenforceable by the decision
of any Court of competent jurisdiction, the validity, legality, and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, unless the Regional Director in his or her sole
discretion determines otherwise;

 

(c)                             All references to OTS in this Stipulation and
the Modified Order shall also mean any of the OTS’s predecessors, successors,
and assigns;

 

(d)                            The section and paragraph headings in this
Stipulation and the Modified Order are for convenience only and shall not affect
the interpretation of this Stipulation or the Modified Order;

 

(e)                             The terms of this Stipulation and of the
Modified Order represent the final agreement of the parties with respect to the
subject matters thereof, and constitute the sole agreement of the parties with
respect to such subject matters; and

 

(f)                               The Stipulation and Modified Order shall
remain in effect until terminated, modified, or suspended in writing by OTS,
acting through its Regional Director or other authorized representative.

 

9.                                      Signature of Directors/Board Resolution.

 

Each Director signing this Stipulation attests that he or she voted in favor of
a Board

 

4

--------------------------------------------------------------------------------


 

Resolution authorizing the consent of the Association to the issuance of the
Modified Order and the execution of the Stipulation. This Stipulation may be
executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting.

 

WHEREFORE, the Association, by its directors, executes this Stipulation.

 

PEOPLES COMMUNITY BANK

 

OFFICE OF THRIFT SUPERVISION

West Chester, Ohio

 

 

 

 

 

 

 

 

/s/ Donald L. Hawke

 

By:

/s/ Daniel T. McKee

Donald L. Hawke, Director

 

 

Daniel T. McKee

 

 

 

Acting Regional Director

 

 

 

Central Region

/s/ John L. Buchanan

 

 

 

John L. Buchanan, Director

 

Date: See Effective Date on page 1

 

 

 

 

 

 

 

 

/s/ Nicholas N. Nelson

 

 

 

Nicholas N. Nelson, Director/Chairman

 

 

 

 

 

 

 

 

 

 

 

/s/ Thomas J. Noe

 

 

 

Thomas J. Noe, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ John E. Rathkamp

 

 

 

John E. Rathkamp, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ James R. Van DeGrift

 

 

 

James R. Van DeGrift, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ Jerry D. Williams

 

 

 

Jerry D. Williams, Director

 

 

 

 

5

--------------------------------------------------------------------------------


 

RESOLUTIONS OF THE
BOARD OF DIRECTORS OF
PEOPLES COMMUNITY BANK

 

AMENDED OREDER TO CEASE AND DESIST



Dated April 28, 2009

 

I, Fred L. Darlington, being the duly qualified Secretary of Peoples Community
Bank (the “Bank”), hereby certify that the following is a true, correct and
complete copy of the resolutions duly and validly adopted by the Board of
Directors of the Bank (the “Board”) at a meeting duly called and held on
April 28, 2009, that at said meeting a quorum was present and that the
resolutions have not been rescinded or modified and are now in full force and
effect:

 

WHEREAS, the Board has received an Amended Order to Cease and Desist that
primarily addressed the capital deterioration and asset quality of the Bank; and

 

WHEREAS, the Stipulation and Consent to issuance of the Modified Order to Cease
and Desist was reviewed and deemed acceptable as presented by the Office of
Thrift Supervision (“OTS”).

 

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby agrees to the Stipulation
and Consent to the Issuance of the Modified Order to Cease and Desist and
authorizes the Bank’s consent and execution to the issuance of the Modified
Order and the Stipulation in the form presented; and

 

BE IT FURTHER RESOLVED, that the executive officers of the Bank are hereby
directed to take such necessary corrective measures as set forth in the
Stipulation and Modified Order and to do and perform all such acts and things as
they deem necessary or appropriate in order to carryout the requirements under
the Stipulation and Modified Order.

 

IN WITNESS WHEREOF, I Fred L. Darlington, Secretary, hereby set my hand this
28th day of April 2009.

 

 

 

/s/ Fred L. Darlington

 

Fred L. Darlington

 

Secretary

 

[SEAL]

 

--------------------------------------------------------------------------------


 

[g115771kmi001.jpg]

 

Office of Thrift Supervision
Department of the Treasury

1 South Wacker Drive, Suite 2000, Chicago, IL 60606

Telephone: (312) 917-5000 · Fax: (312) 917-5001

 

 

Central Region

 

VIA FAXSIMILE AND OVERNIGHT MAIL

 

April 29, 2009

 

OTS Docket No. 8097

 

Board of Directors

Peoples Community Bank

6100 West Chester Road

West Chester, OH 45071

 

Dear Members of the Board,

 

Enclosed is a copy of the executed Order to Cease and Desist (Order) and
corresponding Stipulation and Consent to Issuance of Order to Cease and Desist
(Stipulation) entered into with the Office of Thrift Supervision. The Order and
Stipulation is effective as of April 29, 2009.

 

If you have questions, please contact me at (312) 917-5084.

 

 

Sincerely,

 

 

 

 

 

/s/ James G. Price

 

James G. Price

 

Assistant Director

 

Enclosures

 

--------------------------------------------------------------------------------